Petition by defendant for writ of certiorari to review the order of the Superior Court, Forsyth County, allowed 4 November 1999 for the limited purpose of reviewing the following claims, 1(A), (B) and (C) and 11(B)(1) as set forth at page 4 of Judge Woods’ order dated 11 February 1998: I. The trial judge violated Mrs. Moore’s federal and state constitutional rights to be present at every stage of her trial, to a public trial, and to due process of law by: (A) giving ex parte admonitions to the jury; (B) having ex parte meetings with the jury and (C) visiting the jury room during deliberations, and II. Mrs. Moore’s federal and state constitutional right to due process of law and a fair and impartial jury were violated by prosecutorial misconduct in failing to reveal Ms. Branch’s financial and personal ties to juror Rayvon Richardson. All other claims by defendant are hereby denied.